Head, Justice.
There was no service of the bill of exceptions. The only waiver or acknowledgment of service was in connection with the presentation of the bill of exceptions to the trial judge for certification, and this waiver is in identical language (with the exception of the name and the date) as that in Scott v. State, 214 Ga. 860 (108 S. E. 2d 692). Under the ruling in Scott v. State, supra, and the decisions there cited, *57the writ of error must be dismissed. See also Tanner v. State, 214 Ga. 859 (108 S. E. 2d 703).
Submitted April 14, 1959
Decided May 8, 1959.
R. E. Lawson, J. Laddie Boatright, for plaintiff in error.
Dewey Hayes, Solicitor-General, Eugene Cook, Attorney-General, Rubye G. Jackson, Deputy Assistant Attorney-General, contra.

Writ of error dismissed.


All the Justices concur.